Citation Nr: 0822829	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1947, and from November 1950 to March 1952. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on May 7, 2008.  A copy 
of the hearing transcript has been associated with the file.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A.    § 7107(a) and 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  A low back disability first manifested years after the 
veteran's service and is not related to his service.

2.  A right leg disability first manifested years after the 
veteran's service and is not related to his service. 






CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002); 38 C.F.R.    §§ 3.303, 3.310 (2007).

2.  A right leg disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated October 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In December 2006, 
the veteran was notified of the way initial disability 
ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for low back and 
right leg disability because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of right knee osteoarthritis and degenerative changes of the 
lumbar spine, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of pathology pertinent to the spine and 
right leg in service, the normal findings on spinal and 
musculoskeletal examinations after service in 1950 and 1952, 
and the first suggestion of disability many years after 
active duty, relating current disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran has current diagnoses of lumbar spine and right 
leg disorders.  VA clinical notes dated from October 2000 
indicate that the veteran has received treatment for 
osteoarthritis of the right knee.  In March 2007, 
degenerative changes of the lumbar spine were diagnosed after 
physical examination and X-ray studies.  The March 2007 
private medical report also indicated that the veteran has 
bilateral radiculopathy, with the right lower extremity more 
symptomatic than the left.  As the veteran has current 
diagnoses of lumbar spine and right leg disorders, the first 
elements of his service connection claims have been 
satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish service connection 
have not been met.   

The veteran has attributed his low back and right leg 
disabilities to an in-service incident during which another 
ship collided with his own.  He has indicated that he was 
sleeping in his bunk and that the force of the impact caused 
him to fall from his bunk onto the deck.  He has submitted an 
article detailing the collision, as well as a July 1944 
agreement to pay a claim for clothing lost as a result of the 
incident.

Service medical records show that the veteran's ship was 
involved in a collision at sea.  However, there is no 
evidence that the veteran sought treatment for any injuries 
stemming from that incident, and a separation examination 
conducted in July 1947 showed no evidence of musculoskeletal 
difficulties related to the spine or right leg.  

In 1950, the veteran was recalled to active duty.  An 
entrance examination dated November 1950 showed no lumbar 
spine or leg disorders.  There was no evidence of in-service 
treatment for back pain or a right leg disorder during this 
period of service.  The veteran's March 1952 separation 
examination noted a normal spine and normal lower 
extremities. 

On review, the Board finds that a preponderance of the 
evidence is against a finding of entitlement to service 
connection for a low back disability and right leg 
disability.  Although the veteran has been diagnosed with 
degenerative disc disease, osteoarthritis of the right knee 
and bilateral radiculopathy, there is no evidence of in-
service treatment for these disorders.  The medical evidence 
that has been submitted suggests that the veteran's back and 
right leg disabilities began many years after his discharge.  
In the absence of evidence demonstrating in-service 
incurrence of the veteran's low back and right leg 
disabilities, service connection for those disorders is not 
warranted.

The Board acknowledges the veteran's belief that his 
disabilities are causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

The Board has reviewed the veteran's contentions regarding 
low back and right leg injury in service and he is competent 
to describe those injuries.  However, subsequent examinations 
in 1950 and 1952 during the second period of service revealed 
a normal spine and lower extremities.  In view of the long 
period of time following the described injuries and two 
intervening examinations revealing normal spine and lower 
extremities, there is no conceivable basis for relating 
current disability to service.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's low back and right leg 
disabilities are causally related to active service.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right leg disability 
is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


